Citation Nr: 0001755	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-04 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to February 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Denver 
Regional Office (RO) December 1997 rating decision which 
granted service connection for PTSD, assigning it a 30 
percent rating.  By a Board decision in September 1998, the 
evaluation of that disability was increased to 50 percent.  
In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), the claim 
remains in controversy where less than the maximum available 
benefit is awarded.

Timely appeal from the September 1998 Board decision, denying 
a rating in excess of 50 percent for service-connected PTSD, 
was filed with the U.S. Court of Appeals for Veterans Claims 
(Court).  In June 1999, a joint motion was filed requesting 
an order vacating and remanding the September 1998 Board 
decision to the extent it denied a rating in excess of 50 
percent for service-connected PTSD.  Recently, by Order of 
the Court, the motion was granted, and the case was remanded 
to the Board for further action consistent with the joint 
motion.  [citation redacted]. 

In November 1999, evidence not previously of record, 
consisting of VA records of outpatient treatment from March 
1998 to November 1999 and records from Red Rocks Community 
College, was submitted into evidence for consideration by the 
Board.  Initial consideration of this additional evidence by 
the RO was waived in writing by the veteran pursuant to 
38 C.F.R. § 20.1304(c) (1999). 

REMAND

The veteran's claim of a rating in excess of the currently 
assigned 50 percent for his service-connected PTSD is well 
grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as it 
stems from the rating initially assigned by the RO at the 
time of the December 1997 grant of service connection.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  If a claim is 
well grounded, VA has a duty to assist in the development of 
facts pertinent to the claim (38 U.S.C.A. § 5107(b)) which 
includes a thorough contemporaneous VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

As the veteran noted disagreement with the initial rating 
assigned his PTSD in December 1997 and perfected his appeal 
as to that issue (but he did not express disagreement with 
regard to the effective date of award of service connection 
for the disorder), the propriety of the rating from effective 
date of the award through to final resolution of the issue is 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126. 

The record reveals that a thorough VA psychiatric examination 
was performed in July 1997, diagnosing chronic PTSD, relating 
its onset to service, and discussing the nature and severity 
of the pertinent symptomatology as reported by the veteran 
and as documented in his claims file.  While the VA examiner 
opined that the PTSD was productive of considerable isolation 
from others, that the veteran was minimally capable of 
earning a living for himself, and that he displayed 
increasing anger and inability to deal with people, the 
veteran suggested later in 1997 that the July 1997 VA 
psychiatric examination report did not adequately address the 
true nature and severity of his PTSD symptoms, particularly 
as they affected his employability and ability to establish 
and maintain social relationships.  

In particular, the veteran submitted to the RO a February 18, 
1998 letter wherein it was suggested that the nature and 
severity of his PTSD symptomatology warranted a 100 percent 
evaluation.  The Board observes that, although the purported 
author of the February 1998 letter introduces himself as  
[redacted], the letter is actually signed instead by the veteran.  
Nevertheless, whether the aforementioned letter represents 
personal observations and impressions of R. Corey or 
observations made by the veteran himself, lay persons, in 
general, are competent to describe personally observable 
symptoms.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991).

The veteran's recent contention that the disability 
associated with his service-connected PTSD is productive of 
industrial impairment greater than reflected on VA 
psychiatric examination in December 1997 appears to be 
supported by January 1999 records from the Red Rock Community 
College showing that he may face significant difficulty in an 
educational setting.  The recently submitted VA medical 
records from March 1998 to November 1999 reveal that he 
displays evidence of unpredicted and uncontrollable anger and 
erratic behavior.

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Accordingly, a thorough contemporaneous VA 
psychiatric examination should be conducted to assess the 
severity of the veteran's PTSD, expressed in terms of the 
pertinent rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  It should be noted that neither the veteran 
nor the Board may make medical determinations.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

Finally, a review of record indicates that the veteran 
recently participated in VA Chapter 31 vocational 
rehabilitation program (see December 1998 VA letter to the 
veteran informing him that vocational rehabilitation 
subsistence allowance was stopped, effective December 1, 
1998).  Thus, the veteran's complete VA vocational 
rehabilitation folder, if available, should be obtained by 
the RO for association with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected PTSD since 
July 1997.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of treatment (not 
already of record) should be obtained 
and added to the claims folder.

2.  The veteran should then be afforded 
another VA psychiatric examination to 
determine the nature and severity of his 
service-connected PTSD.  The examination 
report should include a detailed 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
identify the severity of the functional 
impairment associated with the veteran's 
service-connected PTSD, particularly as 
it affects his social and industrial 
adaptability.  See Massey, 7 Vet. 
App. at 207.  The examiner should assign 
a Global Assessment of Functioning score 
and explain the meaning of the numerical 
score assigned, in compliance with 
Thurber v. Brown, 5 Vet. App. 119 
(1993).  The examiner should also 
comment on how the veteran's PTSD 
affects his industrial adaptability.  

3.  The RO should also obtain any 
Chapter 31 vocational rehabilitation 
folder and counseling records for 
association with the veteran's claims 
file.  Development undertaken with 
regard to the aforementioned must be 
documented for the record.

4.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1999).  See Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996) (the Board is 
precluded from assigning an 
extraschedular rating in the first 
instance).

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran should be provided a supplemental statement of 
the case and afforded an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


